Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings
The amended drawings filed 10/1/2020 are not accepted.  New figures 6 and 7 are written in French and should be written in English.  New figure 8 attempts to correct the drawing objections listed in the office action dated 6/1/2020 and restated below; however, element 87 is not described in the specification, 82a (which is described in the amendment to the specification as the recess) points to a shaded circle instead of the recess, 84a (which is described in the amendment to the specification as the rows) points to one of the rows of shaded circles, and the shaded circles 89b (which are described in the amendment to the specification as the openings) do not actually connect to any of the holes shown through the duct wall 82.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The amendment to the specification filed 2/2/2021 is not accepted.  The amended specification describes the amended drawings, which are not accepted, so similarly the amendment to the specification is not accepted. 
Double Patenting
Applicant is advised that should claim 15 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Applicant is advised that should claim 16 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 2-6 objected to because of the following informalities:  
Claim 2 recites “wherein at one or more of the openings,” in lines 1-2 of the claim and should recite “wherein one or more of the openings”.
Claims 3-6 recite “the axis of the duct” and should recite “the first axis”.  
Claim 5 recites “wherein one or more of the openings” in lines 1-2 of the claim and should recite “wherein the one or more openings”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lains et al. (US 2011/0113748) in view of Zupanc et al. (US 8,479,490).
Regarding claims 1 and 20, Lains discloses a combustion chamber (figure 1) of a gas turbine engine for an aircraft (paragraph 1 describes an airplane turbojet, i.e. a gas turbine engine for an aircraft), the combustion chamber comprising: 
one or more outer shrouds forming an outer wall (figure 1 shows outer wall 3 is made of one or more segments, i.e. outer shrouds);
one or more inner shrouds forming an inner wall (Figure 1 shows inner wall 4 is made of one or more segments, i.e. inner shrouds);
a duct (Figure 7, 25) about a first axis (centerline that runs top to bottom in the figure through 11) extending with a height of the duct (height is measured along the length of the axis from bottom to top), the duct being fixed to the outer wall (duct 25 is fixed to outer wall 3 via 15 and 16), around a hole (13) of the outer wall (Figure 7 shows duct 25 has an annular collar 30 which extends beyond the radius of the hole 13), the duct forming internally a recess for a spark 
a plug guide (16) mounted on the duct so as to be transversely mobile relative to the first axis of the duct (Figure 7 shows the guide 16 is mounted on the radially outside of duct 25 and paragraph 54 describes the guide being able to move transversely to the axis as stream 27 pushes against the guide 16), the duct being crossed by openings (28) that pass through the duct, each of the openings being about a respective second axis (this is the axis that extends through the opening in the duct wall, shown best in figure 7 as the left to right in the unnumbered openings on the left side of 25) that extends lengthwise with each of the openings and that is nonparallel to the first axis (figure 6 shows the openings 28 are nonparallel to the first axis which extends along the length of 25 from top to bottom in the figure), 
wherein the openings are arranged in a plurality of rows (Figure 6 shows three rows), the plurality of rows being staggered at different heights along the height of the duct (In light of the interpretation described in the 112 section above, staggered is assumed to mean spaced apart.  Figure 6 shows 3 rows staggered along the height of the duct, with each row at a different height). 
Lains is silent on one or more of the openings individually having a diameter of 0.2 mm to 0.6 mm.
Zupanc teaches openings (Figure 2, 77) in a duct (78) individually having a diameter of about 1mm (col. 6, ll. 8-9).

The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Zupanc teaches in co. 6, ll. 10-17 that the temperature of the fuel igniter, and thus the amount of thermal stress of the fuel injector, is dependent on the size and number of the openings.  Therefore, an ordinary skilled worker would recognize that the amount of air, i.e. the size and numbers of the openings is a result-effective variable that controls the temperature, and thus thermal stress, of the igniter. Thus, the claimed one or more of the openings individually having a diameter of 0.2 mm to 0.6 mm is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. holes in the duct around the igniter, were disclosed in the prior art by Lains and Zupanc, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lains’s invention to include one or more of the openings individually having a diameter of 0.2 mm to 0.6 mm in order to achieve the appropriate temperature of the igniter as suggested and taught by Zupanc in co. 6, ll. 10-17.  It has been held “where the general conditions of a claim are 
Regarding claim 13, Lains discloses a spark plug assembly (Figure 7) of a combustion chamber (figure 1) of a gas turbine engine for an aircraft (paragraph 1 describes an airplane turbojet, i.e. a gas turbine engine for an aircraft), the combustion chamber comprising: 
a duct (Figure 7, 25) about a first axis (centerline that runs top to bottom in the figure through 11) extending with a height of the duct (height is measured along the length of the axis from bottom to top), the duct forming internally a recess for a spark plug (Figure 7 shows spark plug 11 within the recess, which is shown without spark plug 11 in figure 6) emerging into an inner space of the combustion chamber (Figure 7 shows the spark plug extends to the combustion chamber 10 through orifice 13); and 
a plug guide (16) mounted on the duct so as to be transversely mobile relative to the first axis of the duct (Figure 7 shows the guide 16 is mounted on the radially outside of duct 25 and paragraph 54 describes the guide being able to move transversely to the axis as stream 27 pushes against the guide 16), the duct being crossed by openings (28) that pass through the duct, each of the openings being about a respective second axis (this is the axis that extends through the opening in the duct wall, shown best in figure 7 as the left to right in the unnumbered openings on the left side of 25) that extends lengthwise with each of the openings and that is nonparallel to the first axis (figure 6 shows the openings 28 are nonparallel to the first axis which extends along the length of 25 from top to bottom in the figure), 
wherein the openings are arranged in a plurality of rows (Figure 6 shows three rows), the plurality of rows being staggered at different heights along the height of the duct (In light of the interpretation described in the 112 section above, staggered is assumed to mean spaced apart.  
Lains is silent on one or more of the openings individually having a diameter of 0.2 mm to 0.6 mm, and wherein the openings passing through the duct number between 50 and 500.
Zupanc teaches openings (Figure 2, 77) in a duct (78) individually having a diameter of about 1mm (col. 6, ll. 8-9) and the openings passing through the duct number 10 (col. 6, l. 6).
While Lains in view of Zupanc teaches the general conditions of the claimed invention, Lains in view of Zupanc do not expressly teach the claimed one or more of the openings individually having a diameter of 0.2 mm to 0.6 mm, and wherein the openings passing through the duct number between 50 and 500. 
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Zupanc teaches in co. 6, ll. 10-17 that the temperature of the fuel igniter, and thus the amount of thermal stress of the fuel injector, is dependent on the size and number of the openings.  Therefore, an ordinary skilled worker would recognize that the amount of air, i.e. the size and numbers of the openings is a result-effective variable that controls the temperature, and thus thermal stress, of the igniter. Thus, the claimed one or more of the openings individually having a diameter of 0.2 mm to 0.6 mm, and wherein the openings passing through the duct number between 50 and 500 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  

Regarding claim 17, Lains discloses a spark plug assembly (Figure 7) of a combustion chamber (figure 1) of a gas turbine engine for an aircraft (paragraph 1 describes an airplane turbojet, i.e. a gas turbine engine for an aircraft), the combustion chamber comprising: 
a duct (Figure 7, 25) about a first axis (centerline that runs top to bottom in the figure through 11) extending with a height of the duct (height is measured along the length of the axis from bottom to top), the duct forming internally a recess for a spark plug (Figure 7 shows spark plug 11 within the recess, which is shown without spark plug 11 in figure 6) emerging into an inner space of the combustion chamber (Figure 7 shows the spark plug extends to the combustion chamber 10 through orifice 13); and 
a plug guide (16) mounted on the duct so as to be transversely mobile relative to the first axis of the duct (Figure 7 shows the guide 16 is mounted on the radially outside of duct 25 and paragraph 54 describes the guide being able to move transversely to the axis as stream 27 pushes against the guide 16), the duct being crossed by openings (28) that pass through the duct, each of 
wherein the openings are arranged in a plurality of rows (Figure 6 shows three rows), the plurality of rows being staggered at different heights along the height of the duct (In light of the interpretation described in the 112 section above, staggered is assumed to mean spaced apart.  Figure 6 shows 3 rows staggered along the height of the duct, with each row at a different height). 
Lains is silent on at least some of the openings individually having a diameter of 0.25 mm to 0.45 mm.
Zupanc teaches openings (Figure 2, 77) in a duct (78) individually having a diameter of about 1mm (col. 6, ll. 8-9).
While Lains teaches the general conditions of the claimed invention, Lains does not expressly teach the claimed wherein one or more of the openings individually have a diameter that is between 0.25 mm and 0.45 mm. 
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 

Therefore, since the general conditions of the claim, i.e. holes in the duct around the igniter, were disclosed in the prior art by Lains, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lains’s invention to include wherein one or more of the openings individually have a diameter that is between 0.25 mm and 0.45 mm in order to achieve the appropriate temperature of the igniter as suggested and taught by Zupanc in co. 6, ll. 10-17.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Lains in view of Zupanc teach all the essential features of the claimed invention except wherein the openings passing through the duct number between 50 and 500.
Zupanc teaches the openings passing through the duct number 10 (col. 6, l. 6).

The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Zupanc teaches in co. 6, ll. 10-17 that the temperature of the fuel igniter, and thus the amount of thermal stress of the fuel injector, is dependent on the size and number of the openings.  Therefore, an ordinary skilled worker would recognize that the amount of air, i.e. the size and numbers of the openings is a result-effective variable that controls the temperature, and thus thermal stress, of the igniter. Thus, the claimed wherein the openings passing through the duct number between 50 and 500 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. holes in the duct around the igniter, were disclosed in the prior art by Lains and Zupanc, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lains’s invention to include wherein the openings passing through the duct number between 50 and 500 in order to achieve the appropriate temperature of the igniter as suggested and taught by Zupanc in co. 6, ll. 10-17.  It has been held “where the general conditions of a claim are disclosed in the 
Regarding claims 3 and 4, Lains in view of Zupanc teach the invention as claimed and described above.  Lains further teaches wherein one or more of the openings passing through the duct are angled individually relative to an axis perpendicular to the axis of the duct (Annotated figure 6 below shows that an axis perpendicular to the duct axis shown from left to right and the axis through the second opening in the top row is angled relative to this perpendicular axis).

    PNG
    media_image1.png
    999
    580
    media_image1.png
    Greyscale


Regarding claim 5, Lains in view of Zupanc teach the invention as claimed and described above.  Lains further teaches wherein one or more of the openings, individually angled 
Regarding claim 6, Lains in view of Zupanc teach the invention as claimed and described above.  Lains further teaches wherein one or more of the openings are individually angled relative to the axis of the duct (Annotated figure 6 shows each of the openings extends through the duct perpendicular to the first axis).

Regarding claims 7-9, Lains in view of Zupanc teach the invention as claimed and described above.  Lains further teaches wherein each row comprises one or more of the openings (Figure 6 shows multiple openings in each of the three rows of openings), the respective second axes of each of the one or more openings of each row being in a plane that is perpendicular to the first axis of the duct (Figure 6 and figure 7 shows the holes 28, not labeled in figure 7 on the left side of the duct 25, each individually have central axes that are perpendicular to the first axis which runs lengthwise through the center of 11).
Regarding claims 10 and 14, Lains in view of Zupanc teach all the essential features of the claimed invention except wherein the openings passing through the duct number between 120 and 160. 
Zupanc teaches the openings passing through the duct number 10 (col. 6, l. 6).
While Lains in view of Zupanc teaches the general conditions of the claimed invention, Lains in view of Zupanc do not expressly teach the claimed wherein the openings passing through the duct number between 120 and 160. 

Here, Zupanc teaches in co. 6, ll. 10-17 that the temperature of the fuel igniter, and thus the amount of thermal stress of the fuel injector, is dependent on the size and number of the openings.  Therefore, an ordinary skilled worker would recognize that the amount of air, i.e. the size and numbers of the openings is a result-effective variable that controls the temperature, and thus thermal stress, of the igniter. Thus, the claimed wherein the openings passing through the duct number between 120 and 160 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. holes in the duct around the igniter, were disclosed in the prior art by Lains and Zupanc, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lains’s invention to include wherein the openings passing through the duct number between 120 and 160 in order to achieve the appropriate temperature of the igniter as suggested and taught by Zupanc in co. 6, ll. 10-17.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11 and 15, Lains in view of Zupanc teach all the essential features of the claimed invention except wherein one or more of the openings individually have a diameter that is between 0.25 mm and 0.45 mm.
Zupanc teaches openings (Figure 2, 77) in a duct (78) individually having a diameter of about 1mm (col. 6, ll. 8-9).
While Lains in view of Zupanc teaches the general conditions of the claimed invention, Lains in view of Zupanc do not expressly teach the claimed wherein one or more of the openings individually have a diameter that is between 0.25 mm and 0.45 mm. 
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Zupanc teaches in co. 6, ll. 10-17 that the temperature of the fuel igniter, and thus the amount of thermal stress of the fuel injector, is dependent on the size and number of the openings.  Therefore, an ordinary skilled worker would recognize that the amount of air, i.e. the size and numbers of the openings is a result-effective variable that controls the temperature, and thus thermal stress, of the igniter. Thus, the claimed wherein one or more of the openings individually have a diameter that is between 0.25 mm and 0.45 mm is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. holes in the duct around the igniter, were disclosed in the prior art by Lains and Zupanc, it is not inventive to discover the 
Regarding claims 12, 16 and 19, Lains in view of Zupanc teach all the essential features of the claimed invention except wherein the openings passing through the duct number between 120 and 160.
Zupanc teaches the openings passing through the duct number 10 (col. 6, l. 6).
While Lains in view of Zupanc teaches the general conditions of the claimed invention, Lains in view of Zupanc do not expressly teach the claimed wherein the openings passing through the duct number between 120 and 160. 
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Zupanc teaches in co. 6, ll. 10-17 that the temperature of the fuel igniter, and thus the amount of thermal stress of the fuel injector, is dependent on the size and number of the openings.  Therefore, an ordinary skilled worker would recognize that the amount of air, i.e. the 
Therefore, since the general conditions of the claim, i.e. holes in the duct around the igniter, were disclosed in the prior art by Lains and Zupanc, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lains’s invention to include wherein the openings passing through the duct number between 120 and 160 in order to achieve the appropriate temperature of the igniter as suggested and taught by Zupanc in co. 6, ll. 10-17.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Lains in view of Zupanc teach all the essential features of the claimed invention except wherein the openings passing through the duct number between 50 and 500.
Zupanc teaches the openings passing through the duct number 10 (col. 6, l. 6).
While Lains in view of Zupanc teaches the general conditions of the claimed invention, Lains in view of Zupanc do not expressly teach the claimed wherein the openings passing through the duct number between 50 and 500. 
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is 
Here, Zupanc teaches in co. 6, ll. 10-17 that the temperature of the fuel igniter, and thus the amount of thermal stress of the fuel injector, is dependent on the size and number of the openings.  Therefore, an ordinary skilled worker would recognize that the amount of air, i.e. the size and numbers of the openings is a result-effective variable that controls the temperature, and thus thermal stress, of the igniter. Thus, the claimed wherein the openings passing through the duct number between 50 and 500 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. holes in the duct around the igniter, were disclosed in the prior art by Lains and Zupanc, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lains’s invention to include wherein the openings passing through the duct number between 50 and 500 in order to achieve the appropriate temperature of the igniter as suggested and taught by Zupanc in co. 6, ll. 10-17.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 21, Lains discloses a combustion chamber (figure 1) of a gas turbine engine for an aircraft (paragraph 1 describes an airplane turbojet, i.e. a gas turbine engine for an aircraft), the combustion chamber comprising: a duct (Figure 7, space within 25) about an axis (centerline that runs top to bottom in the figure through 11) and a wall around the axis (25), the wall being passed through by openings (28), wherein said openings are staggered in a plurality of 
Lains is silent on at least some of the openings individually having a diameter of 0.2 mm to 0.6 mm.
Zupanc teaches openings (Figure 2, 77) in a duct (78) individually having a diameter of about 1mm (col. 6, ll. 8-9).
While Lains in view of Zupanc teaches the general conditions of the claimed invention, Lains in view of Zupanc do not expressly teach the claimed at least some of the openings individually having a diameter of 0.2 mm to 0.6 mm. 
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Zupanc teaches in co. 6, ll. 10-17 that the temperature of the fuel igniter, and thus the amount of thermal stress of the fuel injector, is dependent on the size and number of the openings.  Therefore, an ordinary skilled worker would recognize that the amount of air, i.e. the size and numbers of the openings is a result-effective variable that controls the temperature, and thus thermal stress, of the igniter. Thus, the claimed at least some of the openings individually having a diameter of 0.2 mm to 0.6 mm is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
.
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 
On pages 10-11 Applicant argues the drawings, but appears to be arguing the objections to the original drawings, not the objections to the drawings filed 10/1/2020.  If there is any confusion as to the objections to the drawings filed 10/1/2020, Applicant is encouraged to schedule an interview with the Examiner.
Applicant argues the double patenting rejections on page 12 of the response.  While the amendments clear up most of the double patenting rejections there are still two sets of claims which are duplicative as described above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention on pages 14-16 of the response, it is noted that the features upon which applicant relies (i.e., the functions of the openings and boundary layer conditions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Examiner, Art Unit 3741